EXAMINER'S COMMENT /REASONS FOR ALLOWANCE

The present application is being examined under the pre-AIA  first to invent provisions. Per amendment filed on 12/21/21, claims 1, 5-11, 13-16, 21-28 are currently pending in the application.

In view of the amendment, all rejections set forth in the office action dated 9/21/21 are withdrawn.
Reasons For Allowance

Claims 1, 5-11, 13-16, 21-28 are allowed.

The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Tomita et al. (of record), Abbey (US 4,522,962) and Lee et al. (US 5,389,703).
	Tomita teaches a display device sealing material containing a resin component and a
curing agent (i.e. a crosslinking agent), wherein the resin component contains 10 to 40
mass% of an epoxy resin and 1 mass% or more to 40 mass% or less of a styrene oligomer wherein the styrene oligomer includes 50 mass% or more and 95 mass% or less of
styrene and another polymerizable monomer may be (meth)acrylate. Disclosed curing agents include an amine curing agent, for example, diethylene triamine, triethylene tetramine, tri(dimethyl amino methyl) phenol, etc.), imidazole curing agent (for example, 2-methyl imidazole, 2-ethyl-4-methyl imidazole, etc.), acid anhydride curing agent (for example, phthalic anhydride, trimellitic anhydride, pyromellitic dianhydride, etc. Tomita is silent with regard to compositions comprising divinylbenzene as a crosslinking agent in presently claimed amount.

	Abbey teaches emulsion polymerization of ethylenically unsaturated monomers in an aqueous medium and particularly to epoxy modified emulsion polymers. Disclosed ethylenically unsaturated monomers include styrene, methyl methacrylate and divinylbenzene, i.e. as functional equivalent monomers which may be used at best in a 1:1:1 relative wt. ratio. 
	Thus, the cited references alone or in combination, fail to teach or suggest a composition comprising 10-30 wt.% epoxy resin, 10 to 30 wt.% styrene and (meth)acrylate, 1-3 wt.% divinyl benzene, 1-3 wt.% surfactant, 0.1 to 0.5 wt.% of an initiator and 40 to 77 wt.% solvent as in claim 1, or a cured and crosslinked layer formed from epoxy resin, styrene, (meth)acrylate, divinyl benzene and initiator (i.e. reactive components) in relative amounts within the scope of claim 1. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762